          Case 1:19-cv-09617-KPF Document 64 Filed 06/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 ELLIOT MCGUCKEN,
                                                             Case No: 1:19-cv-09617 (KPF)
                       Plaintiff,

             v.

 NEWSWEEK, LLC

                      Defendant.


      DEFENDANT NEWSWEEK DIGITAL LLC’S NOTICE OF CROSS-MOTION

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, Rule 56.1

Statement of Undisputed Material Facts, the Declaration of Sara Gates, dated June 21, 2021, and

exhibits annexed thereto, and all prior pleadings and proceedings herein, defendant Newsweek

Digital LLC (“Newsweek”) by its attorneys, Cowan, DeBaets, Abrahams & Sheppard LLP, will

cross-move this Court at the United States District Court for the Southern District of New York,

40 Foley Square, Courtroom 618, New York, New York 10007, before the Honorable Katherine

Polk Failla, on a date and time to be designated by the Court, for an order: (1) denying plaintiff

Elliot McGucken’s (“Plaintiff”) motion for summary judgment, (2) granting summary judgment

in favor of Newsweek, pursuant to Fed. R. Civ. P. 56, and (3) granting such other and further relief

as the Court may deem just and proper.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s March 30, 2021 Order,

Plaintiff’s reply and opposition must be served by July 9, 2021, and Newsweek’s reply must be

served by July 23, 2021.




                                                 1
        Case 1:19-cv-09617-KPF Document 64 Filed 06/21/21 Page 2 of 2




                                   Respectfully Submitted,

Dated: June 21, 2021               COWAN, DEBAETS, ABRAHAMS
       New York, New York           & SHEPPARD LLP


                                   By: /s/ Nancy E. Wolff
                                         Nancy E. Wolff
                                         Sara Gates
                                         41 Madison Avenue, 38th Floor
                                         New York, New York 10010
                                         Tel.: (212) 974-7474
                                         Fax: (212) 974-8474
                                         nwolff@cdas.com
                                         sgates@cdas.com

                                   Attorneys for Defendant Newsweek Digital LLC




                                      2
